United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Windsor Locks, CT,
Employer
__________________________________________
Appearances:
Adam J. Teller, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 12-1215
Issued: November 13, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On May 15, 2012 appellant, with the assistance of counsel, timely appealed the
February 6, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied modification of a prior schedule award.1 The Board docketed the appeal as
No. 12-1215.
Appellant, a 50-year-old former transportation security officer, has an accepted claim for
refractory asthma, which arose on or about December 14, 2005. By decision dated June 28,
2011, OWCP granted a schedule award for 26 percent pulmonary impairment. The award
covered a period of 40.56 weeks from September 14, 2010 through June 24, 2011. OWCP based
the award on the May 16, 2011 report of Dr. Christopher R. Brigham, the district medical adviser

1

Pursuant to the Federal Employees’ Compensation Act (FECA), 5 U.S.C. §§ 8101-8193, and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.

(DMA).2 The DMA primarily relied on the September 14, 2010 findings of Dr. Peter A. Rogol,
an OWCP referral physician.3
Appellant was dissatisfied with the June 28, 2011 schedule award and requested
reconsideration.4 In an October 2, 2011 supplemental report, Dr. Rogol found 23 percent whole
person impairment under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (2008).5
In a decision dated February 6, 2012, OWCP denied modification of the June 28, 2011
schedule award.
The Board finds that the case is not in posture for decision.
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.6 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.7 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).8
The DMA’s May 16, 2011 report indicates that he improperly relied upon Table 5-9 and
Table 5-10, A.M.A., Guides 104 (5th ed. 2001) in determining the extent of appellant’s
respiratory impairment. As noted, all schedule awards issued on or after May 1, 2009 are
determined in accordance with the sixth edition of the A.M.A., Guides.

2

Dr. Brigham is Board-certified in occupational medicine.

3

Dr. Rogol is a Board-certified internist with a subspecialty in pulmonary disease. Although OWCP identified
him as an impartial/referee examiner, the conflict Dr. Rogol was asked to resolve did not involve appellant’s
physician, but instead involved a prior DMA, Dr. Barry W. Levine, and another OWCP referral physician,
Dr. Fielding Johnson, III.
4

Appellant’s counsel challenged the DMA’s calculation of impairment as well as the number of weeks of
compensation OWCP awarded.
5

See Table 5-5, Asthma, A.M.A., Guides 90 (6th ed. 2008).

6

For a total or 100 percent loss of use of a lung (one), an employee shall receive 156 weeks’ compensation.
5 U.S.C. § 8107(c)(22); 20 C.F.R. § 10.404(a). However, with respect to impairment of the lungs, awards are based
on the loss of use of both lungs, and the percentage for the particular class of whole person respiratory impairment
will be multiplied by 312 weeks (twice the award for loss of function of one lung) to obtain the number of weeks
payable. Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4d(1)(c)
(January 2010).
7

20 C.F.R. § 10.404.

8

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1; Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6a.

2

Once OWCP undertakes development of the record, it must resolve the relevant issues in
the case.9 As the DMA’s May 16, 2011 impairment rating is not in accordance with the A.M.A.,
Guides (6th ed. 2008), the case will be remanded to OWCP for further development. After
OWCP has developed the case record to the extent it deems necessary, a de novo decision shall
be issued.10
IT IS HEREBY ORDERED THAT the February 6, 2012 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further action
consistent with this order of the Board.
Issued: November 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

9

Richard F. Williams, 55 ECAB 343, 346 (2004).

10

In both his July 8, 2011 request for reconsideration and his brief on appeal, counsel correctly noted that the
June 28, 2011 schedule award for 40.56 weeks’ compensation was computed based on a single lung (156 weeks)
rather than both lungs (312 weeks) as required. See supra note 6.

3

